260 S.W.3d 436 (2008)
Debra ADAMS, Appellant,
v.
TREASURER OF THE STATE of Missouri as Custodian of the Second Injury Fund, Respondent.
No. ED 90397.
Missouri Court of Appeals, Eastern District, Division Three.
August 19, 2008.
Harry J. Nichols, St. Louis, MO, for appellant.
*437 Kareitha A. Osborne, Office of the Attorney General, St. Louis, MO, for respondent.
Before ROBERT G. DOWD, JR., P.J. and CLIFFORD H. AHRENS and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Debra Adams ("Claimant") appeals from the decision of the Labor and Industrial Relations Commission ("the Commission") denying her claim against the Second Injury Fund ("the Fund"). Claimant contends the Commission erred in finding that she had not met her burden of proof on the issue of permanent total disability against the Fund.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).